*280Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charlette Dufray Johnson appeals the district court’s order denying her motion for release of grand jury transcripts or for dismissal of her convictions and sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Johnson, No. 7:10-cr-00093-BR-1 (E.D.N.C. Nov. 6, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.